DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-12, 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbins et al. (US 9688399 B1) in view of Kokubo (US 2017/0041399 A1).

Concerning claim 1, Dobbins et al. (hereinafter Dobbins) teaches a method comprising:
transmitting from a host device, via a communications network (fig. 2: Internet 28), an authorization to one or more other user devices to receive one or more images captured by a first sensor of a mobile robot device (col. 17, ll. 33-38: camera feeds from the surveillance vehicle are distributed to authorized viewers; fig. 6), wherein a first user device controls operations of the mobile robot device (col. 5, ll. 24-26; col. 7, ll. 10-14); 
receiving, at the host device via the communications network (fig. 2: Internet 28), an acknowledgement from the one or more other user devices to receive the one or more images captured by the first sensor of the mobile robot device (col. 5, ll. 62-67: viewers utilize software to request viewing of camera feeds; col. 19, ll. 4-5); and 
transmitting, from the mobile robot device (col. 5, ll. 24-26) to the first user device (col. 5, ll. 29-36: mission manager 18 or operator-pilot 26) and the one or more other user devices based on the acknowledgement (col. 5, ll. 62-67), the one or more first images captured by the first sensor of the mobile robot (col. 5, ll. 62-67; col. 19, ll. 8-10) as the mobile robot device moves within the area based on at least one first control operation received from the first user device (col. 5, ll. 24-26; col. 7, ll. 10-14). 
It should be noted that the claimed invention and Dobbins differ in that the mobile robot device is a mobile telepresence robot device, authorization provided to the one or more user devices is handled by a host device instead of the claimed first user device that controls the mobile robot device; and wherein the first user device authorizes the one or more other user devices to receive one or more images.
Kokubo teaches managing a session for carrying out transmission and reception of content data between a plurality of terminals, including a terminal connected with a moving apparatus (fig. 1: terminals 10A-10E, wherein terminal 10B is connected with moving apparatus 20 (corresponding to the claimed mobile telepresence robot device)). Kokubo further teaches a first user device providing authorization to one or more user devices to control operations of a mobile telepresence robot device (fig. 10: transfer operation authority 1012) and to receive one or more images (¶¶0164-0166: user terminal with authority may select a destination terminal to participate in the session; ¶0075: a session consists of transmitting content data to and receiving content data from another terminal which is image data and sound data (see ¶0040) ).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dobbins and Kokubo and allow a first user device to provide authorization to one or more user devices to control operations of a mobile telepresence robot device and to receive one or more images in order to make it easier for a user to ask another user to operate a predetermined apparatus (Kokubo, ¶0029).

Concerning claim 3, Dobbins teaches the method of claim 1, further comprising: 
receiving, at the mobile telepresence robot device from at least one of the first user device and the one or more other user devices, a command to transmit one or more second images from a second sensor (col. 7, ll. 41-48: a second one of camera units 82, 84, 86, 88; col. 19, ll. 4-5); and 
transmitting, to at least one of the first user device and the one or more other user devices, the one or more second images from the second sensor (col. 7, ll. 41-48; col. 19, ll. 8-10).

Concerning claim 4, Dobbins teaches the method of claim 1, further comprising: 
receiving, at the mobile telepresence robot device from at least one of the first user device and the one or more other user devices, and a command to transmit data from at least one sensor of the mobile telepresence robot device (col. 19, ll. 4-5); and 
transmitting, to at least one of the first user device and the one or more other user devices, the data from the at least one sensor of the mobile telepresence robot device (col. 7, ll. 41-48; col. 19, ll. 8-10).

Concerning claim 5, Dobbins teaches the method of claim 1, further comprising: 
receiving, at the mobile telepresence robot device, at least a second control operation from at least one of: the first user device, and the one or more other user devices (col. 5, ll. 24-29: the second control operation may be any one of the user’s commands to direct the aircraft guidance system and/or controlling the camera pod); and 
performing, at the mobile telepresence robot device, the at least a second control operation (col. 5, ll. 29-31: either or both functions are performed).

Concerning claim 6, Dobbins further teaches the method of claim 1, wherein the at least one first control operation is a joint control operation by the first user device and the one or more other user devices (figs. 1 and 2: aerial surveillance system; col. 5, 20-36, wherein the joint operation is the first user device controlling the aircraft and/or camera pod and the one or more other user devices viewing the sensor output of the camera pod).

Concerning claim 7, Dobbins teaches the method of claim 1, further comprising: 
transmitting, from the one or more other user devices, a request to the first user device to control the mobile telepresence robot device (col. 18, ll. 26-29); and 
receiving, at the one or more other user devices, an authorization to control the mobile telepresence robot device from the first user device (col. 18, ll. 29-30).

Concerning claim 8, Dobbins teaches the method of claim 7, further comprising: 
receiving, at the mobile telepresence robot device, at least one second control operation from the one or more other user devices (col. 18, ll. 30-31); and 
performing, at the mobile telepresence robot device, an operation based on the received at least one second control operation (col. 18, ll. 30-64).

Concerning claim 9, Dobbins teaches the method of claim 1, further comprising: outputting, at a speaker of the mobile telepresence robot device, audio received from at least one of the first user device and the one or more other user devices received by the mobile telepresence robot device via the communications network (fig. 2: speaker 115).

Concerning claim 10, Dobbins teaches the method of claim 1, further comprising: displaying, on a display of the mobile telepresence robot device, an image of a first user received by the mobile telepresence robot device via the communications network from the first user device (fig. 2: display unit 109).

Concerning claim 11, Dobbins teaches the method of claim 1, further comprising: displaying, on a display of the mobile telepresence robot device, an image of at least a second user received by the mobile robot device via the communications network from the one or more other user devices (fig. 2: display unit 109; fig. 10: image 1002; image 1003). 

Concerning claim 12, Dobbins teaches a method comprising: 
receiving at a host device, via a communications network (fig. 2: Internet 28), a request from one or more other user devices to receive one or more images captured by a sensor of the mobile robot device (col. 5, ll. 62-67: viewers utilize software to request viewing of camera feeds; col. 19, ll. 4-5), wherein a first user device controls operations of the mobile robot device to move within an area (col. 5, ll. 24-26; col. 7, ll. 10-14); 
transmitting, at the host device via the communications network, a request grant to the authorize one or more other user devices to receive the one or more images captured by the sensor of the mobile robot (col. 17, ll. 33-38: camera feeds from the surveillance vehicle are distributed to authorized viewers; fig. 6); and 
transmitting, from the mobile robot device (col. 5, ll. 24-26) to the first user device (col. 5, ll. 29-36: mission manager 18 or operator-pilot 26) and the one or more other user devices based on the request grant (col. 5, ll. 62-67), the one or more images captured by the sensor of the mobile robot device (col. 5, ll. 62-67; col. 19, ll. 8-10) as the mobile robot device moves within the area based on at least one first control operation received from the first user device (col. 5, ll. 24-26; col. 7, ll. 10-14).
It should be noted that the claimed invention and Dobbins differ in that the mobile robot device is a mobile telepresence robot device, authorization provided to the one or more user devices is handled by a host device instead of the claimed first user device that controls the mobile robot device; and wherein the first user device authorizes the one or more other user devices to receive one or more images.
Kokubo teaches managing a session for carrying out transmission and reception of content data between a plurality of terminals, including a terminal connected with a moving apparatus (fig. 1: terminals 10A-10E, wherein terminal 10B is connected with moving apparatus 20 (corresponding to the claimed mobile telepresence robot device)). Kokubo further teaches a first user device providing authorization to one or more user devices to control operations of a mobile telepresence robot device (fig. 10: transfer operation authority 1012) and to receive one or more images (¶¶0164-0166: user terminal with authority may select a destination terminal to participate in the session; ¶0075: a session consists of transmitting content data to and receiving content data from another terminal which is image data and sound data (see ¶0040) ).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dobbins and Kokubo and allow a first user device to provide authorization to one or more user devices to control operations of a mobile telepresence robot device and to receive one or more images in order to make it easier for a user to ask another user to operate a predetermined apparatus (Kokubo, ¶0029).

Concerning claim 14, Dobbins teaches the method of claim 12, further comprising: 
receiving, at the mobile telepresence robot device from at least one of the first user device and the one or more other user devices, a command to transmit one or more second images from a second sensor (col. 7, ll. 41-48: a second one of camera units 82, 84, 86, 88; col. 19, ll. 4-5); and 
transmitting, to at least one of the first user device and the one or more other user devices, the one or more second images from the second sensor (col. 7, ll. 41-48; col. 19, ll. 8-10).

Concerning claim 15, Dobbins teaches the method of claim 12, further comprising: 
receiving, at the mobile telepresence robot device from at least one of the first user device and the one or more other user devices, and a command to transmit data from at least one sensor of the mobile telepresence robot device (col. 19, ll. 4-5); and 
transmitting, to at least one of the first user device and the one or more other user devices, the data from the at least one sensor of the mobile telepresence robot device (col. 7, ll. 41-48; col. 19, ll. 8-10).

Concerning claim 16, Dobbins teaches the method of claim 12, further comprising: 
receiving, at the mobile telepresence robot device, at least a second control operation from at least one of: the first user device, and the one or more other user devices (col. 5, ll. 24-29: the second control operation may be any one of the user’s commands to direct the aircraft guidance system and/or controlling the camera pod); and 
performing, at the mobile telepresence robot device, the at least a second control operation (col. 5, ll. 29-31: either or both functions are performed).

Concerning claim 17, Dobbins further teaches the method of claim 12, wherein the at least one first control operation is a joint control operation by the first user device and the one or more other user devices (figs. 1 and 2: aerial surveillance system; col. 5, 20-36, wherein the joint operation is the first user device controlling the aircraft and/or camera pod and the one or more other user devices viewing the sensor output of the camera pod).

Concerning claim 18, Dobbins teaches the method of claim 12, further comprising: 
transmitting, from the one or more other user devices, a request to the first user device to control the mobile telepresence robot device (col. 18, ll. 26-29); and 
receiving, at the one or more other user devices, an authorization to control the mobile telepresence robot device from the first user device (col. 18, ll. 29-30).

Concerning claim 19, Dobbins teaches the method of claim 18, further comprising: 
receiving, at the mobile telepresence robot device, at least one second control operation from the one or more other user devices (col. 18, ll. 30-31); and 
performing, at the mobile telepresence robot device, an operation based on the received at least one second control operation (col. 18, ll. 30-64).

Concerning claim 20, Dobbins teaches the method of claim 12, further comprising: outputting, at a speaker of the mobile telepresence robot device, audio received from at least one of the first user device and the one or more other user devices received by the mobile telepresence robot device via the communications network (fig. 2: speaker 115).

Concerning claim 21, Dobbins teaches the method of claim 12, further comprising: displaying, on a display of the mobile telepresence robot device, an image of a first user received by the mobile robot device via the communications network from the first user device (fig. 2: display unit 109).

Concerning claim 22, Dobbins teaches the method of claim 12, further comprising:
displaying, on a display of the mobile telepresence robot device, an image of at least a second user received by the mobile robot device via the communications network from the one or more other user devices (fig. 2: display unit 109; fig. 10: image 1002; image 1003). 

Concerning claim 23, Dobbins teaches a method comprising: 
receiving, at a mobile  robot device via a communications network from a first user device (fig. 2: Internet 28), at least one first control operation for the mobile robot device (col. 5, ll. 24-26; col. 7, ll. 10-14); 
receiving, at the mobile robot device via the communications network from a second user device (fig. 2: Internet 28), at least one second control operation for the mobile robot device (col. 5, 20-36, the one or more other user devices viewing the sensor output of the camera pod or col. 18, ll. 30-31); and 
transmitting, from the mobile robot device, a request for approval of the at least one second control operation to a host device that controls operation of the mobile telepresence robot device (col. 18, ll. 26-29); and 
transmitting, to the mobile robot device, a grant request for the at least one second control operation of the second mobile device to control the mobile robot device (col. 18, ll. 30-64).
It should be noted that the claimed invention and Dobbins differ in that the mobile robot device is a mobile telepresence robot device, the request for approval of the at least one second control operation is handled by a host device instead of the claimed second user device; and wherein the first user device authorizes the second user device to perform the one at least second control operation.
Kokubo teaches managing a session for carrying out transmission and reception of content data between a plurality of terminals, including a terminal connected with a moving apparatus (fig. 1: terminals 10A-10E, wherein terminal 10B is connected with moving apparatus 20 (corresponding to the claimed mobile telepresence robot device)). Kokubo further teaches a second user device requesting approval of the at least one second control operation (fig. 10: acquire operation authority 1013) and a first user device authorizing the second user device to perform the one at least second control operation (¶¶0164-0166).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dobbins and Kokubo and allow a first user device to provide authorization to one or more user devices to control operations of a mobile telepresence robot device and to receive one or more images in order to make it easier for a user to ask another user to operate a predetermined apparatus (Kokubo, ¶0029).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbins et al. (US 9688399 B1) in view of Kokubo (US 2017/0041399 A1), further in view of Auyeung et al. (US 2015/0016504 A1).

Concerning claim 2, Dobbins in view of Kokubo teaches the method of claim 1, further comprising: 
receiving, at the mobile telepresence robot device from at least one of the first user device and the one or more other user devices, a command to receive one or more image (col. 19, ll. 4-5); and 
transmitting, to at least one of the first user device and the one or more other user devices, the one or more images (col. 19, ll. 8-10). Not explicitly taught is the command to select a portion of the one or more images, and transmitting the selected portion of the one or more images.
Auyeung et al. (hereinafter Auyeung) teaches a method of streaming surveillance video, wherein the user may request a portion of one of more images (¶0022: requesting a region of interest (ROI)), and wherein the requested portion of the one of more images is transmitted (fig. 2: User selected ROI is displayed on the respective devices).
Taking the teachings of Dobbins, Kokubo, and Auyeung, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Auyeung into the Dobbins invention in order to receive, at the mobile robot device from at least one of the first user device and the one or more other user devices, a command to select a portion of the one or more image; transmit to at least one of the first user device and the one or more other user devices, the selected portion of the one or more images. One would be motivated to modify Dobbins in this manner in order to allow a user the ability to select specific portions of the images to view.

Concerning claim 13, Dobbins teaches the method of claim 12, further comprising: 
receiving, at the mobile telepresence robot device from at least one of the first user device and the one or more other user devices, a command to receive one or more image (col. 19, ll. 4-5); and 
transmitting, to at least one of the first user device and the one or more other user devices, the one or more images (col. 19, ll. 8-10). Not explicitly taught is the command to select a portion of the one or more images, and transmitting the selected portion of the one or more images.
Auyeung et al. (hereinafter Auyeung) teaches a method of streaming surveillance video, wherein the user may request a portion of one of more images (¶0022: requesting a region of interest (ROI)), and wherein the requested portion of the one of more images is transmitted (fig. 2: User selected ROI is displayed on the respective devices).
Taking the teachings of Dobbins, Kokubo, and Auyeung, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Auyeung into the Dobbins invention in order to receive, at the mobile robot device from at least one of the first user device and the one or more other user devices, a command to select a portion of the one or more image; transmit to at least one of the first user device and the one or more other user devices, the selected portion of the one or more images. One would be motivated to modify Dobbins in this manner in order to allow a user the ability to select specific portions of the images to view.

Reissue Applications
Applicant’s arguments, see Applicant’s remarks filed 05/10/2022, with respect to the  35 U.S.C. § 103 rejections of claims 1-23 have been fully considered, but they are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425